UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22763 CPG Carlyle Private Equity Fund, LLC (Exact name of registrant as specified in charter) 805 Third Avenue New York, New York 10022 (Address of principal executive offices) (Zip code) Mitchell A. Tanzman c/o Central Park Advisers, LLC 805 Third Avenue New York, New York 10022 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 317-9200 Date of fiscal year end: March 31 Date of reporting period: December 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule of Investments is attached herewith. CPG Carlyle Private Equity Fund, LLC Schedule of Investments (Unaudited) December 31, 2014 CPG Carlyle Private Equity Fund, LLC (a) Investment in CPG Carlyle Private Equity Master Fund, LLC, at value - 100.29% (b) $ Liabilities in excess of other assets - (0.29%) ) Net Assets - 100.00% $ (a) Invests the majority of its assets in CPG Carlyle Private Equity Master Fund, LLC. (b) Categorized as Level 3 investment. The Schedule of Investments of CPG Carlyle Private Equity Master Fund, LLC is included below. CPG Carlyle Private Equity Master Fund, LLC Schedule of Investments (Unaudited) December 31, 2014 Investment Funds - 65.52% Geographic Region Cost Fair Value Co-Investments - 1.71% Carlyle ECI Coinvestment, L.P. a North America $ $ Carlyle Interlink Coinvestment, L.P. a North America CSP III Magellan Co-investment (Cayman), L.P. a North America Total Co-Investments Direct Investments - 0.54% Interlink Maritime Corp. a North America Total Direct Investments Primary Investments - 4.91% Carlyle Asia Partners IV, L.P. a Asia/Pacific Carlyle Global Financial Services Partners II, L.P. a Global Carlyle International Energy Partners, L.P. a Global Carlyle Partners VI, L.P. a North America Carlyle Strategic Partners III, L.P. a North America Total Primary Investments Secondary Investments - 58.36% Brazil Buyout Coinvestment, L.P. a South America Carlyle Asia Growth Partners III Coinvestment, L.P. a Asia/Pacific Carlyle Asia Growth Partners IV, L.P. a Asia/Pacific Carlyle Asia Growth Partners IV Coinvestment, L.P. a Asia/Pacific Carlyle Asia Partners II, L.P. a Asia/Pacific Carlyle Asia Partners II Coinvestment, L.P. a Asia/Pacific Carlyle Asia Partners III, L.P. a Asia/Pacific Carlyle Asia Partners III Coinvestment, L.P. a Asia/Pacific Carlyle Asia Partners III Coinvestment AIV (Scot), L.P. a Asia/Pacific Carlyle Equity Opportunity Fund Coinvestment, L.P. a North America Carlyle Europe Partners II, L.P. a Europe Carlyle Europe Partners II Coinvestment, L.P. a Europe Carlyle Europe Partners II Investment Holdings, L.P. - Ensus II a Europe Carlyle Europe Partners III, L.P. a Europe Carlyle Europe Partners III Investment Holdings, L.P. a Europe Carlyle Europe Technology Partners, L.P. a Europe Carlyle Europe Technology Partners Coinvestment, L.P. a Europe Carlyle Europe Technology Partners II Coinvestment, L.P. a Europe Carlyle Global Financial Services Partners, L.P. a Global Carlyle Global Financial Services Partners Coinvestment, L.P. a Global Carlyle Global Financial Services Partners II Coinvestment, L.P. a Global Carlyle Infrastructure Partners, L.P. a North America Carlyle Japan Partners Coinvestment, L.P. a Asia/Pacific Carlyle Japan Partners II Coinvestment, L.P. a Asia/Pacific Carlyle Partners IV, L.P. a North America Carlyle Partners IV Coinvestment, L.P. a North America Carlyle Partners IV Coinvestment (Cayman), L.P. a North America Carlyle Partners V, L.P. a North America Carlyle Partners V Coinvestment, L.P. a North America Carlyle Partners V Coinvestment (Cayman), L.P. a North America Carlyle Partners VI Coinvestment A, L.P. a North America Carlyle Partners VI Coinvestment A (Cayman), L.P. a North America Carlyle/Riverstone Global Energy and Power Fund III a North America Carlyle Strategic Partners Coinvestment, LLC a North America Carlyle Strategic Partners II, L.P. a North America Carlyle Strategic Partners II Coinvestment, L.P. a North America Carlyle Strategic Partners III Coinvestment, L.P. a North America Carlyle Venture Partners II Coinvestment, L.P. a North America Carlyle Venture Partners III Coinvestment, L.P. a North America MENA Coinvestment, L.P. a North America Mexico Coinvestment, L.P. a North America Newport Global Opportunities Fund, L.P. a North America Riverstone/Carlyle Renewable and Alternative Energy Fund II, L.P. a North America Riverstone/Carlyle Global Energy and Power Fund IV a North America Riverstone Global Energy and Power Fund V a North America Total Secondary Investments Total Investments in Investment Funds $ $ CPG Carlyle Private Equity Master Fund, LLC Schedule of Investments (Unaudited) (continued) December 31, 2014 Short-Term Investments - 40.60% Cost Fair Value Cerificate of Deposit - 3.63% Bank of America N.A., 0.18%, 1/5/2015 $ $ Total Certificate of Deposit Money Market Funds - 36.97% Fidelity Institutional Money Market Portfolio, Class I, 0.07% b $ $ Fidelity Institutional Prime Money Market Portfolio, Class I, 0.07% b Goldman Sachs Financial Square Money Market Fund, Class I, 0.07% b Wells Fargo Advantage Cash Investment Money Market Fund, Class I, 0.08% b Wells Fargo Advantage Heritage Money Market Fund, Class I, 0.08% b Total Money Market Funds Total Short-Term Investments $ $ Total Investments - 106.12% $ $ Liabilities in excess of other assets - (6.12%) ) Net Assets - 100.00% $ a Investment Funds have no redemption provisions, are issued in private placement transactions and are restricted as to resale. b The rate shown is the annualized 7-day yield as of December 31, 2014. Investment Funds as of 12/31/14 Percent of Total Private Equity Type Net Assets Investment Funds Co-Investments 1.71% Direct Investments 0.54% Primary Investments 4.91% Secondary Investments 58.36% Total Investments in Investment Funds 65.52% Short-Term Investments 40.60% Total Investments 106.12% Liabilities in excess of other assets (6.12)% Total Net Assets 100.00% CPG Carlyle Private Equity Fund, LLC (the “Fund”) invests substantially all of its assets in CPG Carlyle Private Equity Master Fund, LLC (the “Master Fund”). The following is a summary of significant accounting policies followed by the Fund and the Master Fund in the preparation of their Schedules of Investments. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Fair value is defined as the price that the fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. Under U.S. GAAP, a three-level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Master Fund. Unobservable inputs reflect the Master Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observation of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below: • Level 1 — unadjusted quoted prices in active markets for identical financial instruments that the reporting entity has the ability to access at the measurement date. • Level 2 — inputs other than quoted prices included within Level 1 that are observable for the financial instrument, either directly or indirectly. For investments measured at net asset value (“NAV”) as of the measurement date, included in this category are investments that can be withdrawn by the Master Fund at NAV as of the measurement date, or within one year from measurement date. • Level 3 — significant unobservable inputs for the financial instrument (including the Master Fund’s own assumptions in determining the fair value of investments). For investments measured at NAV as of the measurement date, included in this category are investments for which the Master Fund does not have the ability to redeem at NAV as of the measurement date due to holding periods greater than one year from the measurement date. U.S. GAAP requires that investments are classified within the level of the lowest significant input considered in determining fair value. In evaluating the level at which the Master Fund’s investments have been classified, the Master Fund has assessed factors including, but not limited to price transparency and the existence or absence of certain restrictions at the measurement date. The Master Fund has assessed the following factors in determining the fair value hierarchy of its investments in investment funds (“Investment Funds”): The private equity Investment Funds are generally restricted securities that are subject to substantial holding periods and are not traded in public markets, so that the Master Fund may not be able to resell some of its investments for extended periods which may be several years. The types of private equity Investment Funds that the Master Fund may make include primary, secondary and direct investments/co-investments. Co-Investments represent opportunities to invest in specific portfolio companies that are typically made alongside an Investment Fund.Primary investments (the “Primary Investments”) are investments in newly established private equity funds. Secondary investments (the “Secondary Investments”) are investments in existing private equity funds that are acquired in privately negotiated transactions.Investment Funds subject to substantial holding periods are classified as Level 3 assets. The NAV of the Master Fund is determined by, or at the direction of, Central Park Advisers, LLC (the “Adviser”) as of the close of business at the end of any fiscal period in accordance with the valuation principles set forth below or as may be determined from, time to time, pursuant to policies established by the Master Fund’s Board of Directors (the “Board”). The Master Fund’s investments in Investment Funds are subject to the terms and conditions of the respective operating agreements and offering memorandums, as appropriate. The Master Fund’s Valuation Committee (the “Committee”) oversees the valuation process of the Master Fund’s investments.The Committee meets on a monthly basis and reports to the Audit Committee on a quarterly basis.The Master Fund’s investments in Investment Funds are carried at fair value which generally represents the Master Fund’s pro-rata interest in the net assets of each Investment Fund as reported by the administrators and/or investment managers of the underlying Investment Funds. All valuations utilize financial information supplied by each Investment Fund and are net of management and incentive fees or allocations payable to the Investment Funds’ managers or pursuant to the Investment Funds’ agreements. The Master Fund’s valuation procedures require the Adviser to consider all relevant information available at the time the Master Fund values its portfolio. The Adviser has assessed factors including, but not limited to, the individual Investment Funds’ compliance with fair value measurements, price transparency and valuation procedures in place, and subscription and redemption activity. The Adviser and/or the Board will consider such information and consider whether it is appropriate, in light of all relevant circumstances, to value such a position at its NAV as reported or whether to adjust such value. The underlying investments of each Investment Fund are accounted for at fair value as described in each Investment Fund’s financial statements (see the Master Fund’s Schedule of Investments). The fair value relating to certain underlying investments of these Investment Funds, for which there is no ready market, has been estimated by the respective Investment Funds’ management and is based upon available information in the absence of readily ascertainable fair values and does not necessarily represent amounts that might ultimately be realized. Due to the inherent uncertainty of valuation, those estimated fair values may differ significantly from the values that would have been used had a ready market for the investments existed. These differences could be material. The following table sets forth information about the levels within the fair value hierarchy at which the Master Fund’s investments are measured as of December 31, 2014: Investments Level 1 Level 2 Level 3 Total Co-Investments $
